Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-20 are the inclusion of the limitation in the claims, which are not found in the prior art references, specifically the subject matter of tracking the amount of time the physician spends in each section of the EMR and creating a predicted pathway that automatically redirected a default starting view associated with opening EMRs.  This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.
The most remarkable prior arts of record are as follows:
N. Philipsen, W. Carruthers, G. Chi, D. Ensey, A. Shmorhun and R. Valdez, "A mixed-methods assessment of time spent documenting by nurses using an electronic medical records system," 2014 Systems and Information Engineering Design Symposium (SIEDS), 2014, pp. 118-123 – Teaches collection of time a workers spends on various categories documenting, but fails to teach the redirection of a display to that section of the EMR.
Kelly et al. – U.S. Publication No. 2012/0323588 – Automatically display information to a clinician regarding a patient when the patient is admitted to the hospital, but fails to teach tracking of time a physician spends in each section of the EMR and displaying the view based on that analysis.
Owens et al. – U.S. Publication No. 2009/0119062 – Track a subject’s use of time of work effort, but fails to teach tracking amount of time a physician spends in a patient’s EMR sections and redirecting display to that section when opening next time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626